Case 19-20699   Doc 4   Filed 10/31/19   Entered 10/31/19 11:09:24   Desc Main
                           Document      Page 1 of 4
Case 19-20699   Doc 4   Filed 10/31/19   Entered 10/31/19 11:09:24   Desc Main
                           Document      Page 2 of 4
Case 19-20699   Doc 4   Filed 10/31/19   Entered 10/31/19 11:09:24   Desc Main
                           Document      Page 3 of 4
Case 19-20699   Doc 4   Filed 10/31/19   Entered 10/31/19 11:09:24   Desc Main
                           Document      Page 4 of 4
